DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Claim Status
Claim 3 has been cancelled.
Claim 1 has been amended; support for the amendment can be found in claim 3 and original Fig. 4.
Claims 4-6 are newly added; support for these claims can be found in [0026] and Fig. 7 of the original specification.
Claims 1, 2 and 4-6 have been examined on the merits.
Claim Interpretation
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). Therefore, the claim limitations “that receives external force input during assembly of the battery module and that is deformable by the external force” in claim 1, lines 7-8, and “uses the external force input into the input part to press the first surface” in line 11 are not given patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a stack direction” in line 16. It is unclear if this limitation is the same as or different from the “a stack direction” recited in line 9.

Further, it is unclear whether the “a stack direction” in line 16, is defined by the proceeding limitation “where the heat dissipater and the plurality of batteries are stacked”–that is to say that the stack direction of line 16 is a direction in which the heat dissipater and the plurality of batteries are stacked– or whether these limitations are separate. For the sake of examination, the two recitations of “a stack direction” are interpreted as the same direction.

Claims 2 and 4-6 are rejected based on dependency to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP2013125617A, machine translation used for rejection below).

Regarding claim 1, Hashimoto discloses a battery module (“battery block 11”; [0055]) that includes a plurality of batteries stacked (Fig. 17; element 1), the battery module (11) including;
 a plurality of separators (Fig. 17; element 2), each of the plurality of separators (2) comprising:5 

an intervening portion (Fig. 17; element 2d) that is disposed between two adjacent batteries (1) of the plurality of batteries (1) and insulates ([0030]) the two adjacent batteries (1); 

an input part (annotated Fig. 17; element I); and a battery pressing part (annotated Fig. 17; element P) that is in contact with a first surface (Fig. 17; element 1a) of one of 10 the two adjacent batteries (1), the first surface (1a) extending in a stack direction of the plurality of 
    PNG
    media_image1.png
    517
    654
    media_image1.png
    Greyscale
batteries (1).

Regarding the limitation “wherein the input part extends outward from the plurality of batteries in a direction perpendicular to a stack direction”, the input part (I) of Hashimoto is three dimensional. Therefore, the input part necessarily extends outward from the plurality of batteries in a direction perpendicular to a stack direction, as the input part extends in three directions including a direction perpendicular to a stack direction.

Hashimoto further discloses an embodiment (Fig. 10) in which a heat dissipater (Fig. 10; element 13, 61A) that is disposed below the plurality of batteries (1), is in contact with a second surface (Fig. 10; element 1C(1X)) of each of the 15 plurality of batteries (1) that is opposite the first surface (1a) and dissipates heat ([0038]) of the plurality of batteries (1).  


    PNG
    media_image2.png
    502
    505
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have combined the embodiments taught by Hashimoto (namely the separators of Fig. 17 and the heat dissipater of Fig. 10), in order to cool the battery pack as desired by Hashimoto.

The claim limitations “that receives external force input during assembly of the battery module and that is deformable by the external force” in lines 5-6, and “uses the external force input into the input part to press the first surface” in lines 9-10 are not given patentable weight as they are statements of intended use.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).


Regarding claim 2, Hashimoto discloses wherein each of the plurality of separators (2) does not regulate displacement (Fig. 17) of adjacent separators (2) of the plurality of separators (2).

Regarding claim 5, modified Hashimoto discloses wherein the heat dissipater (13, 61) is disposed below the plurality of batteries (1).

Regarding claim 6, modified Hashimoto discloses wherein the heat dissipater (13, 61) has a flat front surface (Fig. 10; element 13) which is in direct contact with the second surface (Fig. 10; element 1C(1X)) of each of the plurality of batteries (1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP2013125617A, machine translation used for rejection below) as applied to claim 1 above and further in view of Kubota (US 2016/0141737 A1).

Hashimoto discloses all claim limitations of claim 1 as set forth above. Hashimoto fails to disclose wherein a lower end of each of the plurality of separators is located above the second surface in the direction. Kubota discloses a battery module (Fig. 1; element 10) that includes a plurality of batteries (Fig. 3; element 101) stacked, the battery module (10) comprising: a plurality of separators (Fig. 3; element 160), each of the plurality of separators (160) comprising: an intervening portion (Fig. 3; element 161) that is disposed between two adjacent batteries (101) of the plurality of batteries (101) and insulates ([0044]) the two adjacent batteries (101); wherein a lower end of each of the plurality of separators (Fig. 5; element 161c) is located above the bottom surface of the battery in a vertical direction (Fig. 8) and a heat dissipater (Fig. 2 and 8; element 180). Finally, Kubota discloses that the lower end of the intervening portion is designed to be shorter than the bottom surface of the battery cells so heat transfer occurs primarily between the batteries and the heat dissipater ([0086]; [0088]).

    PNG
    media_image3.png
    586
    805
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    554
    737
    media_image4.png
    Greyscale
 

Hashimoto and Kubota are analogous art from the same field of endeavor, namely the fabrication of battery modules with a plurality of separators and a heat dissipater. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto by employing the shortened length of Kubota’s separator such that a lower end of each of the plurality of separators is located above the second surface in the direction. In doing so, one of ordinary skill in the art would have had a reasonable expectation of success in ensuring that heat transfer is primarily occurring between the bottom of the batteries and the heat dissipater as recognized by Kubota.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 

Applicant argues that Hashimoto fails to disclose wherein the input part extends outward from the plurality of batteries in a direction perpendicular to a stack direction where the heat dissipater and the plurality of batteries are stacked.

However, the input part (annotated Fig. 17; element I) of Hashimoto is three dimensional. Therefore, the input part necessarily extends outward from the plurality of batteries in a direction perpendicular to a stack direction, as the input part extends in three directions including a direction perpendicular to a stack direction.

    PNG
    media_image1.png
    517
    654
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727